EUGENE A. WRIGHT, Circuit Judge,
concurring:
Under the facts of this case, I must concur in the majority opinion affirming the judgment below. There is little doubt that the jury instruction was constitutional error.
I write separately only to observe that our holding in this case and the opinion in Schwendeman v. Wallenstein, 971 F.2d 313, 316 (9th Cir.1992), must be limited to the records before the two panels. In neither case was the evidence so overwhelming as to convince us that the constitutionally deficient jury instruction was harmless error.
Had the evidence in the case before us been overwhelming, I would have found the error harmless.